TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 20, 2018



                                      NO. 03-16-00532-CR


                                  The State of Texas, Appellant

                                                  v.

                                Sarah Christine Padon, Appellee


            APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order entered by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

order. Therefore, the Court affirms the district court’s order. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.